UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended March 31, 2016 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No.001-03262 COMSTOCK RESOURCES, INC. (Exact name of registrant as specified in its charter) NEVADA 94-1667468 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 5300 Town and Country Blvd., Suite 500, Frisco, Texas 75034 (Address of principal executive offices) Telephone No.: (972)668-8800 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler¨ Acceleratedfilerx Non-accelerated filer¨ Smallerreportingcompany¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox The number of shares outstanding of the registrant's common stock, par value $0.50, as of May 4, 2016 was 60,889,146. COMSTOCK RESOURCES, INC. QUARTERLY REPORT For the Quarter Ended March 31, 2016 INDEX Page PART I. Financial Information Item1. Financial Statements (Unaudited): Consolidated Balance Sheets - March 31, 2016 and December31, 2015 4 Consolidated Statements of Operations - Three Months ended March 31, 2016 and 2015 5 Consolidated Statement of Stockholders' Deficit Three Months ended March 31, 2016 6 Consolidated Statements of Cash Flows - Three Months ended March 31, 2016 and 2015 7 Notes to Consolidated Financial Statements 8 Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item3. Quantitative and Qualitative Disclosure About Market Risk 20 Item4. Controls and Procedures 21 PART II. Other Information Item 1A. Risk Factors 22 Item6. Exhibits 22 EX-31.1 EX-31.2 EX-32.1 EX-32.2 EX- EX- EX- EX- EX- EX- 2 PART I — FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS (UNAUDITED) 3 COMSTOCK RESOURCES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) March 31,2016 December31,2015 (In thousands) ASSETS Cash and Cash Equivalents $ $ Accounts Receivable: Oil and gas sales Joint interest operations Derivative Financial Instruments Assets Held for Sale — Other Current Assets Total current assets Property and Equipment: Unproved oil and gas properties Oil and gas properties, successful efforts method Other Accumulated depreciation, depletion and amortization ) ) Net property and equipment Other Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Accounts Payable $ $ Accrued Liabilities Total current liabilities Long-term Debt Deferred Income Taxes Reserve for Future Abandonment Costs Total liabilities Commitments and Contingencies Stockholders' Deficit: Common stock – $0.50 par, 75,000,000 shares authorized, 53,148,937 and 47,720,176 shares outstanding at March 31, 2016 and December 31, 2015, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) $ $ The accompanying notes are an integral part of these statements. 4 COMSTOCK RESOURCES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, (in thousands, except per share amounts) Revenues: Oil sales $ $ Natural gas sales Total oil and gas sales Gain on exchange of oil and gas properties — Total revenues Operating expenses: Production taxes Gathering and transportation Lease operating Exploration Depreciation, depletion and amortization General and administrative Impairment of oil and gas properties Total operating expenses Operating loss ) ) Other income (expenses): Net gain (loss) on extinguishment of debt ) Gain on derivative financial instruments — Other income Interest expense ) ) Total other income (expenses) ) Loss before income taxes ) ) (Provision for) benefit from income taxes ) Net loss $ ) $ ) Net loss per share – basic and diluted $ ) $ ) Weighted average shares outstanding – basic and diluted The accompanying notes are an integral part of these statements. 5 COMSTOCK RESOURCES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS' DEFICIT For the Three Months Ended March 31, 2016 (Unaudited) CommonStock(Shares) CommonStock –ParValue AdditionalPaid-inCapital Accumulated Deficit Total (Inthousands) Balance at January1, 2016 $ $ $ ) $ ) Stock-based compensation — Restricted stock used for tax withholdings ) ) ) — ) Stock issued in exchange for debt — Net loss — — — ) ) Balance at March 31, 2016 $ $ $ ) $ ) The accompanying notes are an integral part of these statements. 6 COMSTOCK RESOURCES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three MonthsEndedMarch 31, (In thousands) Cash Flows from Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used for) operating activities: Gain on exchange of oil and gas properties ) — Deferred income taxes ) Leasehold impairments, dry hole costs and other exploration costs Impairment of oil and gas properties Depreciation, depletion and amortization Gain on derivative financial instruments ) — Settlements of derivative financial instruments — Net (gain) loss on extinguishment of debt ) Amortization of debt discount, premium and issuance costs Stock-based compensation Excess income taxes from stock-based compensation — Decrease in accounts receivable Decrease in other current assets Increase (decrease) in accounts payable and accrued liabilities ) Net cash provided by (used for) operating activities ) Cash Flows From Investing Activities: Capital expenditures ) ) Proceeds from asset sales — Net cash used for investing activities ) ) Cash Flows from Financing Activities: Borrowings — Principal payments on debt — ) Debt issuance costs ) ) Tax withholdings related to restricted stock ) ) Excess income taxes from stock-based compensation — ) Net cash provided by (used for) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these statements. 7 COMSTOCK RESOURCES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2016 (Unaudited) (1) SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – Basis of Presentation In management's opinion, the accompanying unaudited consolidated financial statements contain all adjustments necessary to present fairly the financial position of Comstock Resources, Inc. and subsidiaries ("Comstock" or the "Company") as of March 31, 2016, the related results of operations for the three months ended March 31, 2016 and 2015, and cash flows for the three months ended March 31, 2016 and 2015. Net loss and comprehensive loss are the same in all periods presented. All adjustments are of a normal recurring nature unless otherwise disclosed.
